DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 4-6 and 8-19 are pending in the application.
	Claims 3 and 7 have been cancelled by Applicant.
	Claims 10-19 were previously withdrawn from current consideration, as being drawn to a non-elected invention.
In Applicant’s most recent response filed 23 March 2022, claims 1, 6, and 16 were amended and claim 3 was cancelled.  These amendments have been entered.
	Claims 1-2, 4-6, and 8-9 remain under current consideration by the Examiner.

Abstract
The amended Abstract filed 23 March 2022 has overcome the objection set forth in the previous Office Action mailed 23 November 2021.

Claim Objections
Claim 6 is objected to because of the following informalities:  Appropriate correction is required.
Re Claim 6:  Claim 6 should be amended a follows:
--6.  The connecting element according to claim 1, wherein the at least one groove  comprises two parallel grooves arranged at opposite sides of the connecting element.--

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, in claims 1-2, 4-6, and 8-9 the language related to an “induction coil” (including its “first cut-out”) and a “coil carrier” (including its “second cut-out”) of an “induction cooking hub” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapata (US Patent 2,909,957).
	Re Claim 1:  Rapata discloses a connecting element (20; see Figs. 1-4) for connecting an induction coil to a coil carrier of an induction cooking hob (see note above related to these functional elements), wherein: 
the connecting element (20) is made of an elastic material, 
the connecting element (20) is formed as a single-piece part, 
the connecting element includes a first snap-fit portion (comprising end portions 32, 34; see annotated Fig. 2 below) connectable to a first cut-out (for example, as shown for aperture 52 if panel 48 were to be retained in the “groove” at ref. no. 30 in Fig. 2) of the induction coil (see note above), so that the first snap-fit portion and the first cut-out form a first snap-in mechanism, 
the connecting element (20) includes a spring portion (the middle section, shown in the dashed box in annotated Fig. 2 below) arrangeable between the induction coil and the coil carrier (see note above), so that the spring portion provides a distance between the induction coil and the coil carrier, 
the connecting element includes at least one groove (see annotated Fig. 2 below) formed therein between said first snap-fit portion and said spring portion, 
the groove is engageable with the first cut-out of the induction coil (see note above), 
the connecting element includes a second snap-fit portion (see annotated Fig. 2 below) extending opposite to the first snap-fit portion, 
the second snap-fit portion is connectable to a second cut-out (for example, as shown for aperture 50 if panel 68 were to be retained in the groove shown at “2nd snap fit portion” in the annotated Fig. 2 below) of the coil carrier (see note above), so that the second snap-fit portion and the second cut-out form a second snap-in mechanism, and 
the connecting element is formed as a profile section having a constant cross-section (see Fig. 1) along an entire length of the connecting element along a profile axis thereof that extends parallel to the at least one groove.

    PNG
    media_image1.png
    293
    477
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    336
    592
    media_image2.png
    Greyscale

Re Claim 4:  Rapata discloses a connecting element (20) wherein the spring portion includes at least two wings (36, 38) arranged at opposite sides, wherein said wings extend outwards and away from the first snap-fit portion.
Re Claim 5:  Rapata discloses a connecting element (20) wherein the second snap-fit portion extends between the at least two wings (36, 38) of the spring portion.
Re Claim 6:  Rapata discloses a connecting element (20) wherein the at least one groove (see annotated Figs. 1 and 2 above) comprising two parallel grooves arranged at opposite sides of the connecting element.
Re Claim 8:  Rapata discloses a connecting element (20) wherein the first snap-fit portion includes a clearance hole (see annotated Fig. 2 above)  that extends parallel to the profile axis.
Re Claim 9:  Rapata discloses a connecting element (20) wherein the first snap-fit portion (see annotated Fig. 2 above) is formed as a truncated pyramid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rapata (US Patent 2,909,957). 
Re Claim 2:  Rapata, as discussed for claim 1 above, discloses a connecting element significantly as claimed except it does not explicitly disclose wherein the connecting element is made of silicone or rubber.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Rapata such that the connecting element is made of silicone or rubber, for the purpose of providing a relatively soft and elastic material that will protect the components and provide a secure connection, and since the choice of these known materials would have been within the skill of the art.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678